Exhibit 10.23

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of February 21, 2017 (“Execution Date”), between Bank of Commerce
Holdings (the “Company”) and Redding Bank of Commerce (the “Bank,” and together
with the Company referred to as “Employer”), and Robert H. Muttera (hereinafter
referred to as “Executive”). This Agreement supersedes and replaces any and all
previous employment agreements between the parties.

 

WITNESSETH:

 

WHEREAS, Employer desires to employ Executive in the capacity hereinafter stated
and Executive desires to continue in the employ of Employer in such capacity,
for the period and on the terms and conditions set forth herein:

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
conditions herein contained, the parties hereto, intending to be legally bound,
do hereby agree as follows:

 

1.

EMPLOYMENT DUTIES AND AUTHORITY

 

The Employer hereby shall employ Executive as its Executive Vice President and
Chief Credit Officer, and Executive shall accept such employment. Executive
agrees to perform the duties that are customarily performed by a Chief Credit
Officer of a bank holding company and a state-chartered banking institution and
accepts all other duties described herein or as prescribed by the Employer’s
Boards of Directors (the “Board”) and agrees to discharge the same faithfully
and to the best of his ability and the highest and best standards of the banking
industry, in accordance with the policies of the Employer’s Articles of
Incorporation, Bylaws, policies and procedures. Executive shall devote his full
business time and attention to the business and affairs of Employer for which he
is employed and shall perform the duties thereof to the best of his ability.
Except as permitted by the prior written consent of the Employer’s Board,
Executive shall not directly or indirectly render any services of a business,
commercial or professional nature to any other person, firm or corporation,
whether for compensation or otherwise, which are in conflict with Employer’s
interests. Executive shall have such responsibility and duties and such
authority to transact business on behalf of Employer as are customarily incident
to the office of Chief Credit Officer of a bank holding company and a
state-chartered banking institution.

 

2.

TERM

 

Employer hereby employs Executive and Executive hereby accepts employment with
Employer for the period of three (3) years (the “Term”) commencing January 6,
2017 (the “Effective Date”) with such Term being subject to prior termination as
herein provided; provided, that, on such third anniversary of the Effective Date
(such date, a “Renewal Date”) unless otherwise agreed between the parties, the
Agreement and the Term shall be deemed to be automatically extended, upon the
same terms and conditions, for a period of one (1) year.

 

Where used herein, “Term” shall refer to the entire period of employment of
Executive by Employer, whether for the period provided above, or whether
terminated earlier as hereinafter provided, or extended by mutual agreement in
writing by Employer and Executive.

 

 
1

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

3.

EXECUTIVE COMPENSATION

 

Base Salary. Executive’s salary in effect on the Execution Date of this
Agreement shall remain in effect between the Execution Date and December 31,
2016. In consideration for all services to be rendered by Executive to Employer,
Employer agrees to pay Executive a base salary of $250,000.00 per year beginning
January 1, 2017. Employer’s Board and/or the Executive Compensation Committee of
the Board (the “Executive Compensation Committee”) shall in its sole and
absolute discretion determine any increases in Executive’s base salary annually
following an annual performance evaluation. Executive’s salary shall be paid
semi-monthly. Employer shall deduct therefrom all taxes which may be required to
be deducted or withheld under any provision of the law (including, but not
limited to, social security payments and income tax withholding) now in effect
or which may become effective anytime during the term of this Agreement.

 

Annual Bonus. For each complete calendar year of the Term, the Executive shall
be eligible to receive an annual bonus (the “Annual Bonus”) pursuant to the
Employer’s short-term incentive program, as may be amended from time to time, or
any successor plan. As of the Effective Date, the Executive’s annual target
bonus opportunity (“Target Bonus”) shall be set by the Executive Compensation
Committee and based on the achievement of performance goals established by the
Executive Compensation Committee; provided, that, depending on results, the
Executive’s annual bonus may be higher or lower than the Target Bonus, as
determined by the Executive Compensation Committee. The Annual Bonus, if any,
will be paid within three (3) months after the end of the applicable calendar
year. Except as otherwise provided herein, (i) the Annual Bonus will be subject
to the terms of the Employer’s short-term incentive program under which it is
granted and (ii) in order to be eligible to receive an Annual Bonus, the
Executive must be employed by the Employer on January 5th of the year following
the applicable calendar year that Annual Bonuses are earned.

 

Equity Awards. For each complete calendar year of the Term, the Executive shall
be eligible to receive an annual long-term incentive award pursuant to the
Employer’s long-term incentive program, as may be amended from time to time, or
any successor plan. Except as otherwise provided herein, (i) each such award
shall be subject to the terms of the Employer’s long-term incentive program
under which it is granted and (ii) in order to be eligible to receive the award,
the Executive must be employed by the Employer on January 5th of the year
following the applicable calendar year that equity awards are earned.

 

Employee Benefits. Executive shall be entitled to participate in any and all
other employee benefits and plans that may be developed and adopted by Employer
and in which Executive is eligible to participate under the terms of such plans,
subject to the Employer’s right to amend or terminate such plans.

 

Fringe Benefits and Perquisites. Employer agrees to provide Executive with an
automobile within a predetermined value established from time to time by the
Executive Compensation Committee of the Employer. Employer agrees to cover all
operating expenses including insurance and maintenance. Executive is entitled to
replace such vehicle every three (3) years. Upon termination, for any reason,
the Executive will be entitled to purchase the vehicle at the fair market value
at that time, as determined by the Employer. Employer agrees to reimburse
Executive for all ordinary and customary expenses for entertainment, meals,
travel, cellular phone, and incidental business expense in accordance with
Employer’s policy. Reasonable costs incurred for professional education,
publications, seminars, meetings and special social entertainment shall also be
reimbursed in accordance with Employer’s policy. Employer agrees to reimburse
Executive for reasonable country club membership dues, in accordance with
Employer’s policy.

 

4.

INSURANCE

 

Employer agrees to provide Executive with health and life insurance benefits
that are now or may hereinafter be in effect for all other full-time employees
subject to the eligibility requirements of the plans, subject to Employer’s
right to amend or terminate such benefits. Employer may also obtain a “key-man”
life insurance policy on the life of Executive which shall be a general asset of
the Employer and to which Executive and the Executive’s beneficiary will have no
preferred or secured claim.

 

 
2

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

5.

VACATION

 

Executive shall be entitled to accrue five (5) weeks (200 hours) of vacation
during each year, of which at least two (2) weeks (80 hours) must be taken in a
consecutive period. Vacation benefits shall accrue in accordance with the
Employer’s vacation policy in effect at the applicable time.

 

6.

TERMINATION

 

Employer shall have the right to terminate this Agreement for any of the reasons
specified in (a) and (b) below, such reasons constituting “Cause,” by serving
written notice upon Executive. Employer shall have the right to terminate this
Agreement for any of the reasons specified in (c) and (d) below by serving
written notice upon Executive, his conservator, or his estate, as the case may
be. Executive shall have the right to terminate this Agreement for any of the
reasons specified in (e) below by serving written notice upon Employer:

 

 

(a)

Breach of, habitual neglect of, failure to perform (other than any such failure
resulting from incapacity due to physical or mental disability), Executive
duties and obligations as Chief Credit Officer, including but not limited to the
willful failure to comply with any valid and legal directive of the Board or
Executive’s violation of a material policy of the Employer. For purposes of this
provision, no act or failure to act on the part of the Executive shall be
considered willful unless it is done, or omitted to be done, by the Executive in
bad faith or without reasonable belief that the Executive’s action or omission
was in the best interests of the Employer. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or upon
the advice of counsel for the Employer shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Employer;

 

 

(b)

Illegal conduct, such as a crime involving moral turpitude, conviction of a
felony, or any conduct that is detrimental to the interests or reputation of the
Employer;

 

 

(c)

Physical or mental disability rendering Executive incapable of performing the
essential functions of his position, with or without reasonable accommodation;
provided, however, that Executive shall, if medically necessary, be entitled
to a leave of absence for a consecutive period of 180 days, during which time
Executive shall continue to receive his base salary and other benefits, once his
accrued sick leave has first been exhausted. If applicable state and federal law
require an additional leave of absence beyond the 180 days, Employer shall
provide such leave, but Executive shall not be entitled to receive his base
salary or any other benefits during such time, except for benefits provided
under any long-term disability policy of the Employer as may be in effect from
time to time; or by death;

 

 

(d)

A determination by Employer’s Board, in its sole and absolute discretion, to
terminate the employment of Executive for any reason or for no reason. A
non-renewal of the Term of this Agreement also constitutes a termination
pursuant to this Section 6(d).

 

 

(e)

“Good Reason” shall mean the occurrence of any of the following, in each case,
during the Employment Term without the Executive’s written consent:

 

(i) a material reduction in the Executive’s base salary;

 

 
3

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

(ii) a relocation of the Executive’s principal place of employment by more than
50 miles;

 

(iii) any material breach by the Employer of any material provision of this
Agreement; or

 

(iv) a material adverse change in the Executive’s authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law);

 

provided, however, that Good Reason shall only be deemed to have occurred if:
(i) within 90 days after the initial existence of the circumstances constituting
Good Reason, Executive provides the Employer with a written notice describing
such circumstances, (ii) the Employer fails to cure the circumstances within 30
days after the Employer receives Executive’s notice, and (iii) Executive
terminates his employment with the Employer and all affiliates of the Employer
within 90 days of the date of Executive’s initial notice.

 

In the event this Agreement is terminated by Employer for Cause, as specified in
paragraphs (a) or (b) above, or by Executive for any reason other than as
specified in paragraphs (c) or (e), Executive shall not be entitled to any
severance pay. In the event this Agreement is terminated for the reason
specified in paragraph (c) above, Executive shall be entitled to severance pay
in an amount equal to one quarter (1/4) of the Executive’s then Total
Compensation Package, which is defined as current annual base salary and the
average of the Annual Bonus paid to Executive for services during the preceding
three (3) calendar years (or the Executive’s period of employment, if less than
three (3) years), calculated as of the date of the Executive’s termination, plus
any accrued incentive awards and vacation accrued to, but not taken, as of the
date of termination, to be paid in one lump sum. In the event this Agreement is
terminated for any reason specified in paragraphs (d) or (e) above, Executive
shall be entitled to severance pay in an amount equal to one times (1.0x) the
Executive’s then Total Compensation Package plus any accrued incentive awards
and vacation accrued to, but not taken, as of the date of the termination, to be
paid in one lump sum. In the event this Agreement is terminated for any of the
reasons specified above, the Executive shall be deemed to have resigned from
positions that the Executive holds as an officer or member of the Board (or a
committee thereof) of the Employer or any of its affiliates immediately.

 

In the case of termination in (c), (d), or (e) above, the Employer will also
make a lump-sum payment to Executive within 60 days of Executive’s termination
of employment in an amount equal to the amount necessary to pay Executive’s
COBRA premiums for continuation of group health insurance coverage for 18 months
based on such premiums in effect on the date of Executive’s termination;
provided, that Executive shall not be obligated to use such lump-sum payment
exclusively for payment of COBRA premiums.

 

The Total Compensation Package and benefits referenced above are collectively
referred to herein as “Severance.” Executive acknowledges and agrees that any
Severance provided upon termination is in lieu of all damages, payments and
liabilities on account of the early termination of this Agreement and is the
sole and exclusive remedy for Executive other than rights, if any, to exercise
any of the stock options vested prior to such termination and shall only be
paid, within 60 days after his separation from service with Employer, subject to
Executive’s execution and delivery to Employer, within such 60-day period, of a
complete release of all claims Executive may have against the Employer, its
officers, directors, agents, employees, predecessors, successors, parents,
subsidiaries, and affiliates. If the 60-day period referred to in the
immediately preceding sentence begins in one calendar year and ends in the
following calendar year, then the payment shall be made in the latter calendar
year.

 

If upon termination of employment Executive chooses to arbitrate any claims
pursuant to Section 18, Executive shall be deemed to have waived Executive’s
right, if any, to Severance.

 

 
4

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

Termination of the Executive’s employment shall not be deemed to be for Cause,
as specified in paragraphs (a) or (b) above, unless and until the Board delivers
to the Executive a written notice finding that the Executive has engaged in the
conduct described in any of paragraphs (a) or (b) above. Executive shall give 90
days’ prior notice, in writing, to Employer in the event Executive resigns or
voluntarily terminates employment or takes early retirement.

 

7.

CHANGE IN CONTROL BENEFITS

 

In the event there is a Change in Control, as defined below, and the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Employer without Cause (other than on account of the Executive’s death or
disability), in each case within twelve (12) months either (a) after Executive’s
employment has terminated or (b) following a Change in Control, the Executive
shall be entitled to be paid, in a single lump sum, severance equal to two (2)
years’ salary at that salary rate being paid to Executive as of the date of the
Executive’s termination together with an amount equal to one times (1.0x) the
average of the Annual Bonus paid to Executive for services during the preceding
three (3) calendar years (or the Executive’s period of employment, if less than
three (3) years), provided; that, in the event the Executive’s employment has
terminated and Executive has been paid a severance benefit under Section 6 of
this Agreement, such change in control benefit under this Section 7 shall be
reduced by the amount of the severance benefit previously paid. Executive
acknowledges and agrees that such payment is in lieu of all damages, payments
and liabilities on account of the early termination of this Agreement and is the
sole and exclusive remedy for Executive (other than rights, if any, to exercise
any of the stock options vested prior to such termination), and shall only be
paid, within 60 days after his separation from service with Employer, subject to
Executive’s execution and delivery to Employer, within such 60-day period, of a
complete release of all claims Executive may have against the Employer, its
officers, directors, agents, employees, predecessors, successors, parents,
subsidiaries, and affiliates. If the 60-day period referred to in the
immediately preceding sentence begins in one calendar year and ends in the
following calendar year, then the payment shall be made in the latter calendar
year. If upon termination of employment Executive chooses to arbitrate any
claims pursuant to Section 18, Executive shall be deemed to have waived
Executive’s right, if any, to severance.

 

“Change in Control” means a change in the ownership or effective control or in
the ownership of a substantial portion of the assets of the Bank or Company,
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); provided, however that (i) an internal reorganization of
the Bank or (ii) the placement of the Bank into receivership or conservatorship
by the Federal Deposit Insurance Corporation (“FDIC”) shall not constitute a
“Change in Control.”

 

Notwithstanding the above, payments under a change in control related to this
agreement shall be paid within any limits and subject to any approvals that may
be imposed by the FDIC for “parachute payments” under applicable provisions of
12 C.F.R. 359.

 

Excess Parachute Payment. If any of the payments or benefits received or to be
received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change in Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement or otherwise) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 7, be subject to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then such 280G Payments shall be reduced in a manner
determined by the Employer (by the minimum possible amounts) that is consistent
with the requirements of Section 409A until no amount payable to the Executive
will be subject to the Excise Tax. If two economically equivalent amounts are
subject to reduction but are payable at different times, the amounts shall be
reduced (but not below zero) on a pro rata basis.

 

 
5

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of the Employer or any of its affiliates.

 

8.

CONFIDENTIAL INFORMATION AND NONDISCLOSURE

 

 

(a)

Confidential Information. Employer has and will develop and own certain
Confidential Information, which has a great value in its business. Employer also
has and will have access to Confidential Information of its Customers.

 

“Customers” shall mean any persons or entities for whom Employer performs
services or from whom Employer obtains information. Confidential Information
includes information disclosed to Executive during the course of his employment
and information developed or learned by Executive during the course of his
employment.

 

Confidential Information is broadly defined and includes all information which
has or could have commercial value or other utility in Employer’s business or
the businesses of Employer’s Customers. Confidential Information also includes
all information which could be detrimental to the interests of Employer or its
Customers if it were disclosed.

 

By example and without limitation, Confidential Information includes all
information concerning loan information, Customer data, including but not
limited to Customer and supplier identities, Customer characteristics or
agreements and Customer lists, applicant data, employment categories, job
classifications, employment histories, job analyses and validations,
preferences, credit history, agreements, and any personally identifiable
information related to Customers; any information provided to Executive by a
Customer, including but not limited to electronic information, documents,
software, and trade secrets; historical sales information; advertising and
marketing materials and strategies; financial information related to Employer,
Customers, Customer’s employees or any other party; labor relations strategies;
research and development strategies and results, including new materials
research; pending projects and proposals; production processes; scientific or
technological data, formulae and prototypes; employee data; pricing and product
information; computer data information; inventory levels and products; supplier
information and data; testing techniques; processes; formulas; trade secrets;
inventions; discoveries; improvements; specifications; data, know-how, and
formats; marketing plans; pending projects and proposals; business plans;
computer processes; computer programs and codes; technological data; strategies;
forecasts; budgets; and projections.

 

 

(b)

Protection of Confidential Information. Executive agrees that at all times
during and after his employment by Employer, Executive will keep confidential
and not disclose to any third party or make any use of the Confidential
Information of Employer or its Customers, except for the benefit of Employer or
its Customers and in the course of his employment. In the event Executive is
required by law to disclose such information described in this paragraph,
Executive will provide Employer and its legal counsel with immediate notice of
such request so that Employer may consider seeking a protective order. For
purposes of this Agreement, the disclosure of any Confidential Information, at
any time except as required by law, shall be considered to be “unfair
competition.” Executive also agrees not to remove or permit the removal of
Confidential Information from Employer’s place of business without the express
written authorization of an officer (other than himself) of Employer or its
authorized representative. Executive acknowledges that he is aware that the
unauthorized disclosure of Confidential Information of Employer or its Customers
may be highly prejudicial to their interests, an invasion of privacy, and an
improper disclosure of trade secrets and financial information in violation of
state and federal law.

 

 
6

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

 

(c)

Return of Property. In the event Executive’s employment with Employer is
terminated (voluntarily or otherwise), Executive agrees to inform Employer of
all Employer property, documents and other data relating to his employment which
is in his possession and control and to deliver promptly all such property,
documents and data to Employer.

 

 

(d)

Sanctions for Unauthorized Taking of Trade Secrets. Executive understands that
taking of Employer’s trade secrets is a crime under California Penal Code
section 449(c) and could also result in civil liability under California’s
Uniform Trade Secrets Act (Civil Code sections 3426-3426.11) and that willful
misappropriation may result in an award against Executive of triple the amount
of the Employer’s damages and Employer’s attorney fees for collecting such
damages.

 

 

(e)

Notice of Immunity. Notwithstanding any other provision of this Agreement:

 

 

i)

The Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that: (A) is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding.

 

 

ii)

If the Executive files a lawsuit for retaliation by the Employer for reporting a
suspected violation of law, the Executive may disclose the Employer’s trade
secrets to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive: (A) files any document containing trade
secrets under seal; and (B) does not disclose trade secrets except pursuant to
court order.

 

 

(f)

Injunctive Relief. Executive acknowledges that breach of this Section may cause
Employer irreparable harm for which money is inadequate compensation. Executive
therefore agrees that Employer will be entitled to injunctive relief consistent
with Section 18 below, without the necessity of posting a bond, to enforce this
Section and this Agreement, in addition to damages and other available remedies,
and Executive consents to such injunctive relief in accordance with Section 18
below.

 

 

(g)

Solicitation of Bank Customers. Executive agrees that in the event his
employment with the Bank shall terminate for any reason, he shall not, for a
period of one (1) year, make known to, or call on, solicit or take away, or
attempt to call on, solicit or take away on behalf of any person, firm or
corporation which is in competition, either directly or indirectly, with the
Bank, any existing Customers of the Bank or individuals or entities with whom
the Bank is negotiating for the Bank’s services. This provision may be enforced
either through injunctive relief in accordance with Section 18 below or specific
performance of this Agreement by the Bank. In the event of a Change in Control,
Executive shall be unconditionally released from all of his duties and
obligations under this paragraph.

 

 
7

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

9.

INDEMNIFICATION

 

To the maximum extent permitted under applicable law and the Company’s and the
Bank’s bylaws (as may be amended from time to time), Employer shall indemnify
and hold harmless Executive in the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Employer related to any contest or
dispute between the Executive and the Employer or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company or
the Bank, or any affiliate of the Company or the Bank, from and against any
liabilities, costs, claims, expenses, judgments, fines, or settlements,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees and expenses) shall be
paid by the Employer in advance of the final disposition of such litigation upon
receipt by the Employer of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount, and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company or the Bank under this Agreement.

 

Employer or any successor to the Employer shall purchase and maintain, at its
own expense, directors’ and officers’ liability insurance providing coverage to
the Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Employer.

 

10.

CLAWBACK PROVISIONS.

 

The Executive agrees that any compensation provided by the Employer to Executive
is subject to recoupment or clawback under any applicable clawback or recoupment
policy that is generally applicable to the Company’s executives, as may be in
effect from time to time, or as required by law.

 

11.

NOTICES

 

Any notice, request, demand, or other communication required or permitted
hereunder shall be deemed to be properly given when personally served in
writing, when deposited in the U.S. mail, postage prepaid, or when communicated
to a public telegraph company for transmittal, addressed as follows:

 

 

To Employer:

Bank of Commerce Holdings
Redding Bank of Commerce
1901 Churn Creek Road
Redding, California 96002
Attention: Board of Directors

 

 

To Executive:

Robert H. Muttera
1901 Churn Creek Road
Redding, California 96002

 

Any party hereto may change its or his address for purposes of this Section by
giving notice in accordance herewith.

 

 
8

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

12.

BENEFIT OF AGREEMENT

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective executors, administrators, successors and assigns.

 

13.

APPLICABLE LAW

 

This Agreement is made and entered into in the State of California, and the laws
of said State shall govern the validity and interpretation hereof.

 

14.

CAPTIONS AND PARAGRAPH HEADINGS

 

Captions and paragraph headings used herein are for convenience only and are not
a part of this Agreement and shall not be used in construing it.

 

15.

INVALID PROVISIONS

 

Should any provision of this Agreement for any reason be declared invalid, void,
or unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portions shall not be affected, and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.

 

16.

ENTIRE AGREEMENT

 

This Agreement and the Salary Continuation Agreement, as may be amended from
time to time, between Executive and Employer contain the entire Agreement of the
parties and, in consideration for the Employer to enter into this Agreement,
supersede any and all other agreements, either oral or in writing, between the
parties hereto with respect to the employment of Executive by Employer, except
to the extent that it is contemplated that Executive and Employer may enter into
one or more agreements relating to equity-based compensation. Each party to this
Agreement acknowledges that no representations, promises, or agreements, oral or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which is not embodied herein, and that no other agreement, statement, or promise
not contained in this Agreement shall be valid or binding. This Agreement may
not be modified or amended by oral agreement, but only by an agreement in
writing signed by the Employer and Executive.

 

17.

NEGOTIATION — MEDIATION

 

The parties will attempt in good faith to resolve promptly any dispute,
controversy, or claim arising out of or relating to this contract or any claimed
breach thereof by direct negotiation between principals of the parties who have
authority to settle the controversy. To facilitate such negotiations, it is
agreed that a disputing party shall give the other party written notice of the
dispute providing reasonable particularity with respect to all issues deemed to
be controverted or disputed. Within ten (10) days after such notice is given,
the principals of the parties shall meet at a mutually acceptable time and
place, and thereafter as often as those individuals reasonably deem necessary,
to exchange relevant information and attempt to resolve all disputes.

 

If the disputes have not been resolved within 30 days after the disputing party
gives notice, or if the party receiving notice declines to meet, either party
may initiate mediation of the controversy, claim or dispute in accordance with
the following mediation provisions. Upon failure of the negotiations as set
forth above, the parties to this contract agree to mediate any dispute,
controversy or claim arising out of this contract or relating to the work
undertaken pursuant to this contract prior to resorting to arbitration as
hereinafter provided. Mediation is a process in which parties attempt to resolve
a dispute by submitting it to an impartial, neutral mediator who is authorized
to facilitate the resolution of the dispute, but who is not empowered to impose
a settlement on the parties.

 

 
9

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

The parties shall attempt to mutually agree upon an impartial mediator, which
mediator shall be appointed jointly and compensated equally by the parties. In
the event the parties are unable to agree on an impartial mediator, then and in
that event each party shall submit to the other a list with two (2) names of
retired judges who will mediate in Shasta County and who have no ongoing
professional or business relationship with either of the parties.

 

From the lists, the parties shall, in turn, beginning with the Executive, cross
unacceptable names from the list until such time as a potential mediator
remains. The potential remaining mediator shall then be contacted to determine
if he/she is available and willing to act as mediator. Should none of the
original list of mediators be available, new lists shall be prepared and the
process again undertaken.

 

Following mediation or in the event that for any reason no mediation has been
held, all disputes, controversies or claims shall be resolved by binding
arbitration as hereinafter set forth. If a party commences an arbitration or
court action based on a dispute or claim as to which this section applies,
without first attempting to resolve the matter through mediation, then and in
that event, such party shall not be entitled to recover attorney’s fees, costs
or expert fees, even if they would otherwise be available to that party in any
such arbitration or court action.

 

18.

ARBITRATION

 

 

(a)

Agreement to Arbitrate. To resolve employment disputes in an efficient and
cost-effective manner, Employer and Employee agree that any and all claims
arising out of or related to Employee’s employment that could be filed in a
court of law, including but not limited to, claims of unlawful harassment or
discrimination, wrongful demotion, defamation, wrongful discharge, failure to
pay wages, breach of contract, or invasion of privacy, shall be submitted to
final and binding arbitration, and not to any other forum. This agreement also
covers any dispute between Employee and any other person or entity that is or
was affiliated with Employer, including supervisors, managers, officers,
directors, agents, and representatives, in which Employee seeks to hold Employer
liable on account of the other person or entity’s conduct.

 

 

(b)

Initiation of Arbitration. The arbitration process shall be initiated by
delivering a written request for arbitration to the other party within the time
limits that would apply to the filing of a civil complaint in court. A late
request will be void. No claim should be submitted to arbitration without first
attempting to resolve the matter informally and exhausting Employer’s internal
procedures.

 

 

(c)

Arbitration Procedures. The arbitration shall take place at a mutually
agreed-upon location in Shasta County, California. If Employer and Employee are
unable to agree upon a neutral arbitrator, they shall obtain a list of
arbitrators from a neutral dispute resolution service, and strike names
alternately until one arbitrator remains. The arbitrator shall conduct the
arbitration in accordance with the procedures set forth in the most recent
version of the American Arbitration Association’s Employment Arbitration Rules
and Mediation Procedures, except to the extent that any such rule or procedure
would invalidate the enforceability of this agreement to arbitrate, and to the
extent that administration of such rules require the arbitration to be
administered by the American Arbitration Association. Regardless of the outcome,
Employer shall pay all the costs that are unique to the arbitration forum. The
American Arbitration Association modifies its rules from time to time consistent
with applicable law and to create an efficient and effective arbitration forum.
Therefore, the rules governing this agreement to arbitrate may change from time
to time. Both parties agree to be bound by these rules as they may be in effect
from time to time, except as otherwise set forth in this Agreement. A copy of
the rules may be found at www.adr.org.

 

 
10

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

 

(d)

Authority of Arbitrator and Award. The arbitrator shall determine the prevailing
party in the arbitration. Costs and attorneys’ fees shall be awarded to the
prevailing party in accordance with the same legal standards that would apply
had the action been filed in court. The arbitrator shall have the authority to
order any legal or equitable remedy that would be available in a civil or
administrative action on the claim. The arbitrator shall prepare a brief written
decision that includes the essential findings and conclusions upon which the
award is based.

 

 

(e)

Additional Proceedings. The parties understand and agree that this Agreement
shall be governed by and interpreted under the Federal Arbitration Act and the
applicable laws of the State of California. This arbitration shall be the
exclusive means of resolving any claim arising out of Employee’s employment, and
no action will be filed in any court or other forum. However, nothing in this
Agreement will affect National Labor Relations Board, Workers’ Compensation
Appeals Board, Unemployment Insurance Appeals Board, Department of Fair
Employment and Housing, or Equal Employment Opportunity Commission proceedings,
petitions for judicial review of a decision issued after an administrative
hearing, or the ability of either party to seek injunctive relief consistent
with Federal Arbitration Act and California Code of Civil Procedure
sections 1281.8 and 527, or any successor statutes.

 

19.     IRC SECTION 409A COMPLIANCE

 

The severance payments and other benefits under this Agreement are intended to
be exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of all payments under this Agreement being "short-term deferrals" within
the meaning of Treasury Regulation Section 1.409A-1(b)(4). All provisions of
this Agreement shall be interpreted in a manner consistent with preserving this
exemption. If Executive is a “specified employee” as defined in Section 409A of
the Code, and U.S. Treasury regulations promulgated thereunder (“Section 409A
Rules”), then any amounts subject to the Section 409A rules that are otherwise
required to be paid to him upon his separation from service (as defined in the
Section 409A Rules) shall not be paid until the date that is six (6) months
after the date of his separation from service or, if earlier, the date of his
death. To the extent that this Agreement provides for the reimbursement of
specified expenses incurred, such reimbursement will be made in accordance with
the provisions of the Agreement (or other applicable plan or policy), but in no
event later than the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of expenses eligible for
reimbursement or in-kind benefits provided by the Company in any taxable year
will not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year.

 

20.     ATTORNEYS’ FEES AND COSTS

 

In the event of litigation, arbitration or any other action or proceeding
between the parties to interpret or enforce this Agreement or any part thereof
or otherwise arising out of or relating to this Agreement, the prevailing party
shall be entitled to recover its costs related to any such action or proceeding
and its reasonable fees of attorneys, accountants and expert witnesses incurred
by such party in connection with any such action or proceeding. The prevailing
party shall be deemed to be the party which obtains substantially the relief
sought by final resolution, compromise or settlement, or as may otherwise be
determined by order of a court of competent jurisdiction in the event of
litigation, an award or decision of one or more arbitrators in the event of
arbitration, or a decision of a comparable official in the event of any other
action or proceeding.

 

 
11

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

EXECUTIVE AND EMPLOYER AGREE THAT BY ENTERING INTO THIS AGREEMENT, EXECUTIVE AND
EMPLOYER KNOWINGLY AND VOLUNTARILY WAIVE THEIR RIGHTS TO A TRIAL BY A JUDGE OR
JURY. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS
AND VOLUNTARILY ENTERS INTO THIS AGREEMENT AND HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

 

 

[Signature Page Follows]

 

 
12

--------------------------------------------------------------------------------

 

 

Exhibit 10.23

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

EMPLOYER:

 

 

BANK OF COMMERCE HOLDINGS  

 

REDDING BANK OF COMMERCE  

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lyle L. Tullis

 

By:

/s/ Lyle L. Tullis

 

Name:

Lyle L. Tullis

 

Name:

Lyle L. Tullis

 

Title:

Chairman of the Board

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

                   

EXECUTIVE:

 


ROBERT H. MUTTERA

 

 

 

 

                             

/s/ Robert H. Muttera 

 

 

 

 

Robert H. Muttera

 

 

 

 

 

 

13 